990 So. 2d 708 (2008)
John Arthur GREGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2061.
District Court of Appeal of Florida, Fourth District.
September 24, 2008.
John Arthur Greggs, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
John Arthur Greggs appeals the trial court's order summarily denying his motion for post conviction relief. We reverse the trial court's summary denial of Greggs' claims concerning counsel's failure to file a motion to suppress and to depose certain witnesses. On remand the trial court shall permit Greggs to file a facially sufficient motion within thirty (30) days, pursuant to Spera v. State, 971 So. 2d 754 (Fla.2007). See also Davis v. State, 987 So. 2d 235 (Fla. 4th DCA 2008); Gates v. State, 984 So. 2d 1290 (Fla. 4th DCA 2008).
STONE, STEVENSON and DAMOORGIAN, JJ., concur.